NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PHYLLIS ARCHER,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2012-3032
Petiti0n for review of the Merit S§/stems Protection
Board in case no. DCO752110337-I-1.
ON MOTION
ORDER
The Department of Home1and Security (DHS) moves
without opposition to recaption to name the Merit Systems
Protection Board (Board) as respondent. A1so, DHS moves
to suspend the further briefing pending the resolution of
the motion to recaption and for an extension of time for the
Board to file its brief following the disposition of the
motion.

ARCHER V. MSPB 2
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Archer’s appeal for lack of jurisdiction
Thus, the Board is the proper respondent in this petition
for review
Aocordingly,
IT ls ORDERED THAT:
The motions are granted. The revised official caption
is reflected above The Board should calculate its brief
due date from the date of filing of this order. _
FoR THE CoURT
FEB 09 mm 131 Jan H0rba1y
Date J an Horba1y
Clerk
cc: Phyllis Archer
Doug1as G. Edelschick, Esq.
Michael Carney, Esq. (Copy of Informal Brief En-
closed)
s21
FlLED
U.S. CDURT 0F APPEALS FUFl
THE FEDERAL ClRCU|T
FEB 0 9 2012
JAN HORBAL¥
CLEBK